Appeal Dismissed and Memorandum Opinion filed July 28, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-22-00352-CR

                   JUAN MANUEL ORTIZ, JR., Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 9422267

                         MEMORANDUM OPINION

      The record reflects we lack jurisdiction over this appeal because the signed
order denying appellant’s motion for nunc pro tunc judgment is not an appealable
order. See Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010) (“If
the trial court denies the motion for judgment nunc pro tunc or fails to respond,
relief may be sought by filing an application for writ of mandamus in a court of
appeals.”).
      On July 14, 2022, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2